Citation Nr: 0829214	
Decision Date: 08/27/08    Archive Date: 09/04/08

DOCKET NO.  03-20 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
20 percent for diabetes mellitus, type II.  

2.  Entitlement to service connection for hypertension, 
claimed as secondary to diabetes mellitus.  

3.  Entitlement to service connection for vision problems, 
claimed as secondary to diabetes mellitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran had active service from June 1969 to April 1971.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The Board notes that the veteran's appeal originally included 
the issue of entitlement to service connection for vascular 
problems and neurological symptoms, claimed as secondary to 
diabetes mellitus.  That issue was resolved in his favor.   
Accordingly, the issue is not currently before the Board.   

Moreover, the original claim was for hypertension and cardiac 
problems.  Since the veteran's only current cardiovascular-
related diagnosis is hypertension, the Board will consider a 
claim for hypertension only.

The veteran submitted what appears to be claims for service 
connection for a heart murmur secondary to diabetes and 
erectile dysfunction secondary to post-traumatic stress 
disorder (PTSD).  These matters are referred to the RO for 
initial consideration.

This case returns to the Board following a remand to the RO 
in October 2007.


FINDINGS OF FACT

1.  The veteran's type II diabetes mellitus has been 
manifested by the prescription of oral medications, but his 
physical activity has not been clinically regulated and his 
diet has not been restricted.  

2.  Hypertension was not manifest during service, was not 
identified for many years after service separation, is 
unrelated to service or service-connected diabetes mellitus.

3.  Vision problems are not currently shown.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 
percent for diabetes mellitus have not been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.321(b)(1), 4.1, 4.2, 4.3, 4.6, 4.7, 4.84, 
4.119, Diagnostic Code (DC) 7913 (2007).

2.  Hypertension was not incurred or aggravated by active 
service and not proximately due to or the result of service-
connected disease or injury, and may not be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.310 (2007). 

3.  Vision problems were not incurred or aggravated by active 
service and not proximately due to or the result of service-
connected disease or injury, and may not be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Disability Rating in Excess of 20 Percent for Diabetes 
Mellitus

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2007).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2007).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2007).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2007). 

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show.  

At the outset, the Board notes that the veteran's claim of 
entitlement to a rating in excess of 20 percent for type II 
diabetes mellitus is an appeal from the initial assignment of 
a disability rating.  As such, the claim requires 
consideration of the entire time period involved, and 
contemplates staged ratings where warranted.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

The veteran has appealed the assignment of an initial 20 
percent rating for type II diabetes mellitus under 38 C.F.R. 
§ 4.119, DC 7913.  According to DC 7913, in order to warrant 
a higher rating, the evidence must show diabetes mellitus 
requiring insulin, a restricted diet, and regulation of 
activities.  Complications of diabetes are evaluated 
separately unless they are part of the criteria used to 
support a 100 percent rating.  Noncompensable complications 
are deemed part of the diabetic process under DC 7913.  38 
C.F.R. § 4.119, DC 7913, Note (1) (2007).

The evidence reflects that the veteran has been prescribed 
glyburide and amaryl, an oral hypoglycemic agent, in an 
effort to control his diabetes mellitus.  There is no 
indication that he has been placed on a restricted diet or 
advised to regulate his activities.  The threshold 
requirement for a 40 percent rating is restriction of diet 
and regulation of activities.  See 61 Fed. Reg. 20,440, 
20,446 (May 7, 1996) (defining "regulation of activities," as 
used by VA in DC 7913).  

The record reflects that the veteran had, in fact, been 
referred to a dietician who reviewed carbohydrate counting 
methods, but there is no evidence of restriction of diet.  In 
addition, treatment notes reflected that he did not engage in 
much physical exercise, but there is no evidence of 
physician-mandated regulation of activities.  

The criteria for a 100 percent rating for diabetes mellitus 
define "regulation of activities" as "avoidance of strenuous 
occupational and recreational activities."  See 38 C.F.R. § 
4.119, DC 7913.  The available evidence does not indicate 
that the veteran has been prescribed or advised to restrict 
his diet or avoid strenuous occupational and recreational 
activities due to his type II diabetes mellitus, as is 
required to merit a higher rating of 40 percent.  

The Board has considered the veteran's statements asserting a 
40 percent rating is warranted.  In rendering a decision on 
appeal, the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno v. Brown, 6 Vet. 
App. at 470.  As a lay person, however, he is not competent 
to offer medical opinions, and the Board may not accept 
unsupported lay speculation with regard to medical issues.  
See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992).

As noted, disability ratings are made by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity as determined by the clinical evidence of 
record.  The Board finds that the medical findings, which 
directly address the criteria under which the service-
connected disability is evaluated, more probative than the 
subjective evidence of an increased disability.

In this case, the Board has also considered whether staged 
ratings are appropriate, but finds no distinct time periods 
where the veteran's symptoms warrant different ratings.  See 
Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  As discussed above, 
there was no occasion where his activities were clinically 
regulated, where insulin has been prescribed, or where his 
diet has been restricted.  Thus, he does not present a 
disability picture warranting the application of staged 
ratings.  

In sum, throughout the entirety of the rating period on 
appeal, the current 20 percent evaluation for type II 
diabetes mellitus is appropriate and there is no basis for a 
higher rating.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

Additionally, the evidence does not reflect that the 
disability at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, 
assignment of an extra-schedular evaluation under 38 C.F.R. § 
3.321 is not warranted.

II.  Service Connection for Hypertension, 
as Secondary to Diabetes Mellitus

The veteran also claims entitlement to service connection for 
hypertension, to include as secondary to his service-
connected diabetes mellitus.  As indicated under 38 C.F.R. § 
4.104, DC 7101, hypertension is defined as diastolic blood 
pressure predominantly 90 mm. or greater.  Isolated systolic 
hypertension means that systolic blood pressure is 
predominantly 160 mm. or greater, with a diastolic blood 
pressure of less than 90 mm.  

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2007).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2007).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2007).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A review of the service medical records does not reveal any 
treatment or findings relating to hypertension.  
Significantly, at his April 1971 Report of Medical 
Examination at separation, objective vascular findings were 
within normal limits and his blood pressure was 110/70.  

Following active service, a diagnosis of hypertension was 
first reported in 1998, over two decades following separation 
from active service.  In this regard, the Board notes that 
evidence of a prolonged period without medical complaint, and 
the amount of time that elapsed since military service, can 
be considered as evidence against the claim.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The Board acknowledges that lay evidence concerning 
continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  In the present case, however, 
the veteran has not specifically endorsed a continuity of 
high blood pressure from the time if separation from service 
to the present time.  Rather, his primary contention is that 
his hypertension was caused by his diabetes mellitus.  

Moreover, as previously noted, a continuity of symptomatology 
has not been demonstrated by the post-service treatment 
record and the competent evidence does not causally relate 
the current hypertension to active service.  For these 
reasons, a grant of service connection on a direct basis is 
not warranted.

The Board will now address the veteran's claim of secondary 
service connection.  In order to prevail on the issue of 
entitlement to secondary service connection, there must be 
(1) evidence of a current disability; (2) evidence of a 
service-connected disability; and (3) medical nexus evidence 
establishing a connection between the service-connected 
disability and the current disability.  See Wallin v. West, 
11 Vet. App. 509, 512 (1998).  Further, additional disability 
resulting from the aggravation of a non-service-connected 
condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 
7 Vet. App. 439, 448 (1995).

In the present case, the claims folder clearly indicates a 
current diagnosis of hypertension.  Moreover, there is no 
dispute that the veteran is service-connected for diabetes 
mellitus.  However, the competent evidence does not show that 
his hypertension is proximately due to or the result of his 
service-connected diabetes mellitus.  In fact, a VA examiner 
in June 2003 noted that the veteran was diagnosed with 
diabetes in 2002, while the hypertension diagnosis was 
"documented since at least 1998."  

In his July 2005 substantive appeal, the veteran stated his 
belief that his hypertension preexisted his diabetes 
mellitus.  He reflected that he was not prescribed 
hypertension medication until he was diagnosed with diabetes.  

In this regard, the veteran is competent to give evidence 
about what he experienced; for example, he is competent to 
discuss his current pain and other experienced symptoms. See, 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  However, VA 
outpatient treatment records prior to the initial 2002 
diagnosis of diabetes clearly show diagnoses of hypertension.  
Thus, the veteran's contentions that his diabetes preexisted 
the hypertension are not persuasive here.  

Further regarding the veteran's contentions regarding the 
etiology of his hypertension, he has not been shown to 
possess the requisite training or credentials needed to 
render a competent opinion as to medical causation.  As such, 
his lay opinion does not constitute competent medical 
evidence and lacks probative value.  See Routen v. Brown, 10 
Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 
1988); YT v. Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

The Board has considered whether presumptive service 
connection for chronic disease is warranted in the instant 
case.  Under 38 C.F.R. § 3.309(a), cardiovascular-renal 
disease, to include hypertension, is regarded as a chronic 
disease.  However, in order for the presumption to operate, 
such disease must become manifest to a degree of 10 percent 
or more within 1 year from the date of separation from 
service.  See 38 C.F.R. § 3.307(a)(3).  

As the evidence of record fails to establish any clinical 
manifestations of hypertension within the applicable time 
period, the criteria for presumptive service connection on 
the basis of a chronic disease have not been satisfied.  

In sum, the evidence does not demonstrate that the veteran's 
currently-diagnosed hypertension is causally related to 
active service or to his service-connected diabetes mellitus.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-
56 (1990).

III.  Service Connection for Vision Problems,
as Secondary to Diabetes Mellitus

The veteran also claims entitlement to service connection for 
vision problems, to include as secondary to his service-
connected diabetes mellitus.  

However, despite the veteran's complaints of vision problems, 
there is no objective finding of a current chronic underlying 
pathology related to his vision.  The Court has held that a 
symptom, alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted."), dismissed in part and vacated 
in part on other grounds, Sanchez-Benitez v. Principi, 239 
F.3d 1356 (Fed. Cir. 2001).  

The Court has also held that Congress specifically limited 
entitlement to service connected benefits to cases where 
there is a current disability. "In the absence of proof of a 
present disability, there can be no valid claim." Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992). 

Here, his April 1971 Report of Medical Examination at 
separation indicated that his visual acuity and refraction 
were within normal limits and that his distant vision was 
20/20, bilaterally.  Post-service medical evidence includes 
the report of a June 2003 VA examination, which indicated 
that his external eye examination was normal.  VA outpatient 
treatment notes as recent as May 2005 indicate that his eye 
movements were normal.  A December 2005 treatment note 
mentioned that he wears reading glasses and "has not had an 
eye test for some time," but does not diagnose the veteran 
with any current vision disability.  

The Board acknowledges the veteran's own belief that he has 
developed diabetic retinopathy.  Statements, assertions and 
histories made by the veteran relating his current disorder 
to service or a service-connected disability are not 
competent medical evidence.  The Board acknowledges that he 
is competent to give evidence about what he experienced; for 
example, he is competent to discuss his current and previous 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994). 

However, he is not competent to render an opinion as to the 
diagnosis, cause, or etiology of any current disability 
because he does not have the requisite medical knowledge or 
training, thus, his statements regarding causation are not 
competent. Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992). 

In sum, the evidence of record fails to establish that the 
veteran has a current diagnosis of a chronic disability that 
was incurred as a result of his service-connected diabetes.  
As the preponderance of evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert  v.  Derwinski, 1 Vet. App. 49, 54-56 
(1990).

IV.  The Duty to Notify and Duty to Assist

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in April 2002 that fully addressed 
all notice elements and was sent prior to the initial RO 
decision in this matter.  The letter informed him of what 
evidence was required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence.    

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in November 2007, 
the RO provided the veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to all issues on appeal.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

First, the RO has obtained service treatment records and VA 
outpatient treatment records.  Further, the veteran submitted 
additional medical records and several written statements.  
Next, a specific VA medical opinion pertinent to the issues 
on appeal was obtained in June 2003.  Therefore, the 
available records and medical evidence have been obtained in 
order to make an adequate determinations as to these claims.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

A rating in excess of 20 percent for type II diabetes 
mellitus is denied.

Service connection for hypertension is denied.

Service connection for vision problems is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


